Per Curiam,
The testimony in support of the plaintiff’s case clearly required its submission to the jury. The plaintiff approached the crossing of the defendant’s road where there were three tracks. The first was an unoccupied switch, on the second track there stood a long freight train composed of thirty-five or forty cars, which blocked his way. He waited near the first track between five and ten min*605utes, in a temperature several degrees below zero, when a brakeman walked back from the engine, uncoupled the cars and signaled the engineer, who drew a part of the train off of the crossing. This left an opening fifteen or twenty feet wide through which the brakeman walked to the third track, turned and beckoned to the plaintiff to come on. Before starting his horses the plaintiff stood up on the seat of his sled and looked-and listened for a train and continued to look and listen, leaning forward, as he drove on the crossing. His sled was struck on the third track by a shifting engine running rapidly backward and of the approach of which no signal was given.
The plaintiff stopped at a proper place, waited until the train was parted and a way opened for him to cross and went on at the invitation of defendant’s employee who was in charge of the situation, and in a position to observe any threatened danger. He did not then blindly rely upon notice from the brakeman but was vigilant to observe for himself. If, under the circumstances, he should have taken any further precaution, was not a matter that could be properly determined by the court: Guthrie v. Railroad, 222 Pa. 366.
The judgment is affirmed.